Jackson, Chief Justice.
[To the report contained in the head-notes, it is only necessary to add that this case has been before the court three times before. See 59 Ga., 594; 60 Ib., 474; 63 Ib.,, 291; where it will be found reported. In connection with head-note 2 (a), it may be stated that the court, in charging as to what barriers might be necessary to protect passers from injury resulting from an embankment in a street, referred to the barriers described by counsel for plaintiff in the concluding argument.]